DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 04/13/2021 is acknowledged.  Claims 1-16 have been cancelled.  Claims 17-37 have been added.  Claims 17-37 are pending in this application.

Claim Objections
Claim 37 is objected to because of the following informalities: “valve cell pump” should read “vane cell pump”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 28 and 31 recite the broad recitation “α/β<180°”, and the claims also recite “or α/β<150° or α/β<120°” which is the narrower statement of the range/limitation. Similarly, claims 29 and 32 recite the broad recitation “α/β>40°” as well as the narrower recitation “α/β>60°”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the narrower recitations are interpreted as not required.
Claims 30 and 33 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 21-22, 34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl DE 102016122903 (04/13/2021 IDS).
Regarding claim 17, Wahl discloses (see Figs. 1 and 2):
A vacuum pump for supplying a machine assembly with negative pressure, the vacuum pump comprising: 
1.1 a housing 2 featuring: 
1.1.1 a delivery chamber 3 which comprises a chamber inlet opening (see opening to inlet channel 4) and a chamber outlet opening (opening to outlet channel 5) for a gaseous fluid; 
1.1.2 a suction port (the other end of the inlet channel 4 that connects to a brake booster [0046]) for establishing a fluid connection to the machine assembly (brake booster); 
1.1.3 a suction channel 4 which emerges into the delivery chamber 3 via the chamber inlet opening (opening to inlet channel 4) and connects the delivery chamber 3 to the suction port (the other end of the inlet channel 4 that connects to a brake booster [0046]); and 
1.1.4 a relief channel (channel connecting to relief valve 19) which connects the delivery chamber 3 to a relief opening (opening covered by relief valve 19) of the housing [0046]; 
1.2 a delivery member 6, 7 which can rotate in the delivery chamber 3 in a forward rotational direction DV and a reverse rotational direction DR [0040], wherein the fluid is suctioned into the delivery chamber through the chamber inlet opening (opening to inlet channel 4) and discharged through the chamber outlet opening (opening to outlet channel 5) by rotating the delivery member in the forward rotational direction DV [0046]; and 
1.3 a relief valve 19 for closing the relief opening (opening covered by relief valve 19) when the delivery member 6, 7 rotates in the forward rotational direction DV and opening the relief opening when the delivery member rotates in the reverse rotational direction DR [0046], 
1.4 wherein the relief channel (channel connecting to relief valve 19) emerges into the suction channel 4 (“The inlet 4 is connected in a fluid-communicating manner to a valve 19,” “the valve 19 enables gas to be output via the inlet 4” [0046], Fig. 2).

Regarding claim 18, Wahl discloses:
wherein the relief channel (channel connecting to relief valve 19) emerges into the suction channel 4 at a distance from the chamber inlet opening (opening between delivery chamber 3 and inlet channel 4) by a length measured along the suction channel 4 (“The inlet 4 is connected in a fluid-communicating manner to a valve 19,” “the valve 19 enables gas to be output via the inlet 4” [0046], see Fig. 2, noting that relief valve 19 and its associated relief channel connecting to inlet channel 4 are located at a distance from the chamber inlet opening between delivery chamber 3 and inlet channel 4).

Regarding claims 21-22, Wahl discloses:
wherein the housing 2 comprises a discharge opening (opening of outlet channel 5 covered by outlet valve 17, 18) connected to the chamber outlet opening (opening of outlet channel 5 into delivery chamber 3), and the vacuum pump comprises a main valve 17, 18 in order to prevent the fluid from being suctioned through the discharge opening and to allow the fluid to be discharged through the discharge opening.
wherein the relief valve 19 and the main valve 17, 18 are each formed as a reed valve comprising a spring-elastic valve tongue and an abutment for the valve tongue (Fig. 2, [0046]).

Regarding claim 34, Wahl discloses:
wherein the housing 2 comprises a discharge opening (opening of outlet channel 5 covered by outlet valve 17, 18) which is connected to the chamber outlet opening (opening of outlet channel 5 into delivery chamber 3) via a discharge channel 5.

Regarding claim 37, Wahl discloses:
wherein the vacuum pump is a valve cell pump 6, 7 (Figs. 1, 2; note typo, should be vane cell pump).

Claim(s) 17-18, 34, and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupceric WO 2008/009251.
Regarding claim 17, Kupceric discloses:
A vacuum pump for supplying a machine assembly with negative pressure, the vacuum pump comprising: 
1.1 a housing 70 featuring: 
1.1.1 a delivery chamber 76 which comprises a chamber inlet opening 3 and a chamber outlet opening (inner opening of pressure connection 74) for a gaseous fluid; 
1.1.2 a suction port 10 for establishing a fluid connection to the machine assembly (brake booster); 
1.1.3 a suction channel 72 which emerges into the delivery chamber 76 via the chamber inlet opening 3 and connects the delivery chamber 76 to the suction port 10; and 
1.1.4 a relief channel 44 which connects the delivery chamber 76 to a relief opening (opposite end of relief channel 44) of the housing; 
1.2 a delivery member 78, 80 which can rotate in the delivery chamber 76 in a forward rotational direction 86 and a reverse rotational direction 88, wherein the fluid is suctioned into the delivery chamber 76 through the chamber inlet opening 3 and discharged through the chamber outlet opening (inner opening of pressure connection 74) by rotating the delivery member 78, 80 in the forward rotational direction 86 (translation page 2, second-last full paragraph); and 
1.3 a relief valve 34 for closing the relief opening when the delivery member 78, 80 rotates in the forward rotational direction and opening the relief opening when the delivery member rotates in the reverse rotational direction (translation page 3, last two paragraphs), 
1.4 wherein the relief channel 44 emerges into the suction channel 72 (see Fig. 2).

Regarding claim 18, Kupceric discloses:
wherein the relief channel 44 emerges into the suction channel 72 at a distance from the chamber inlet opening 3 by a length measured along the suction channel (see Fig. 2).

Regarding claim 34, Kupceric discloses:
wherein the housing 70 comprises a discharge opening (outer opening of pressure connection 74) which is connected to the chamber outlet opening (inner opening of pressure connection 74) via a discharge channel 74.

Regarding claim 36, Kupceric discloses:
wherein a reflux valve 20 separates the suction channel 72 from the machine assembly when the delivery member rotates in the reverse rotational direction (translation page 3, last two paragraphs).

Regarding claim 37, Kupceric discloses:
wherein the vacuum pump is a valve cell pump 78, 80 (Fig. 1; note typo, should be vane cell pump).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903.
Regarding claim 19, Wahl discloses:
wherein the suction channel 4 exhibits a length from the chamber inlet opening (opening between delivery chamber 3 and inlet channel 4) to a channel intersection at which the relief channel (channel connecting to relief valve 19) emerges into the suction channel 4 (“The inlet 4 is connected in a fluid-communicating manner to a valve 19,” “the valve 19 enables gas to be output via the inlet 4” [0046], see Fig. 2, noting that relief valve 19 and its associated relief channel connecting to inlet channel 4 are located at a distance from the chamber inlet opening between delivery chamber 3 and inlet channel 4).
Wahl is silent regarding the length being at least as large as a smallest width of the chamber inlet opening.
However, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the vacuum pump of Wahl such that the suction channel exhibits a length from the chamber inlet opening to the channel intersection at which the relief channel emerges into the suction channel which is at least as large as a smallest width of the chamber inlet opening, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP 2144.04 IV. A. In the instant case, the vacuum pump of Wahl would not operate differently with the suction channel exhibiting the claimed length from the chamber inlet opening to the channel intersection since the relief channel can emerge into the suction channel at any point along the suction channel and still perform its function of allowing gas to be output via the inlet/suction channel upon reverse rotation. Further, Applicant places no criticality on the length claimed, indicating simply that the length is “preferably” within the claimed range (paragraph bridging pages 5-6 and second and third full paragraphs on page 22).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903 in view of Hertell et al. EP 0255920 (04/13/2021 IDS).
Regarding claim 20, Wahl is silent regarding:
wherein the relief opening and a channel intersection at which the relief channel emerges into the suction channel are equal in size.
Hertell teaches (see Figure):
wherein the relief opening (outer opening of relief channel 18) and a channel intersection (inner opening of relief channel 18) at which the relief channel 18 emerges into the delivery chamber (maps to the channel intersection at which the relief channel emerges into the suction channel in Wahl) are equal in size.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the relief channel in Wahl to have the same size openings at both ends (i.e. the relief opening and the channel intersection) as taught by Hertell, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (the relief channel has an opening at either end, one being the relief opening and the other being the channel intersection; these openings can either be the same size or one can be bigger than the other to the same predictable effect of allowing flow therethrough) would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Claim(s) 23-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903 in view of Hiltemann et al. WO 2004/044431.
Regarding claims 23, 25, 27, 28, and 31, Wahl is silent regarding:
(claim 23) wherein the valve tongue of the relief valve and the valve tongue of the main valve are connected to each other via a common fastening region.
(claim 25) wherein the abutment of the relief valve and the abutment of the main valve are connected to each other via a common fastening region.
(claim 27) wherein the relief valve and the main valve together form a double reed valve.
(claim 28) wherein the valve tongue of the relief valve and the valve tongue of the main valve are produced in one piece and protrude, as viewed in a plan view, from a common fastening region at an enclosed angle α, wherein α<180° or α<150° or α<120°.
(claim 31) wherein the abutment of the relief valve and the abutment of the main valve are produced in one piece and protrude, as viewed in a plan view, from a common fastening region at an enclosed angle β, wherein β<180° or β<150° or β<120°.
Hiltemann teaches (see Figs. 1a, 1b):
(claim 23) wherein the valve tongue 25 of the relief valve 15 and the valve tongue 23 of the main valve 13 are connected to each other via a common fastening region 17.
(claim 25) wherein the abutment 21 of the relief valve 15 and the abutment 19 of the main valve 13 are connected to each other via a common fastening region 17.
(claim 27) wherein the relief valve 15 and the main valve 13 together form a double reed valve.
(claim 28) wherein the valve tongue 25 of the relief valve 15 and the valve tongue 23 of the main valve 13 are produced in one piece and protrude, as viewed in a plan view, from a common fastening region 17 at an enclosed angle α, wherein α<180° or α<150° or α<120°.
(claim 31) wherein the abutment 21 of the relief valve 15 and the abutment 19 of the main valve 13 are produced in one piece and protrude, as viewed in a plan view, from a common fastening region 17 at an enclosed angle β, wherein β<180° or β<150° or β<120°.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Wahl (relief valve and outlet/main valve configured as separate reed valves) as taught by Hiltemann (relief valve and outlet/main valve configured as a combined double reed valve) for the advantages of reducing the number of components (Hiltemann translation p. 2, last three paragraphs) and thereby also simplifying assembly.

Regarding claims 24 and 26, the combination of Wahl and Hiltemann teaches:
wherein the valve tongues 23, 25 are connected in an L shape or U shape via the common fastening region 17 (U-shape, Hiltemann Figs. 1a, 1b).
wherein the abutments 19, 21 are connected to each other in an L shape or U shape via the common fastening region 17 (U-shape, Hiltemann Figs. 1a, 1b).

Regarding claims 29 and 32, the combination of Wahl and Hiltemann teaches:
wherein α>40° or α>60° (see Hiltemann Figs. 1a, 1b).
wherein β>40° or β>60° (see Hiltemann Figs. 1a, 1b).

Claim(s) 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903 in view of Hiltemann et al. WO 2004/044431 as applied to claims 29 and 32 above, and further in view of Hunter et al. US 2013/0022485.
Regarding claims 30 and 33, the combination of Wahl and Hiltemann is silent regarding:
wherein α is 90° with a deviation of at most ±20°.
wherein β is 90° with a deviation of at most ±20°.
Hunter teaches (see Figs. 1, 5, 6):
wherein α is 90° with a deviation of at most ±20° (see double reed valve 176, 178 protruding at right angle to one another).
wherein β is 90° with a deviation of at most ±20° (see double reed valve 176, 178 protruding at right angle to one another).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the double reed valve in the combination of Wahl and Hiltemann (curved U-shape) with that taught by Hunter (L-shape), since a simple substitution of one known element for another (double reed valves) to obtain the same predictable results (allowing flow in only one direction) is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I. B.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903 in view of Heaps et al. US 2020/0116150 (Heaps’150).
Regarding claim 35, Wahl is silent regarding:
wherein the mean flow cross-section of the relief channel and the mean flow cross-section of the discharge channel differ from each other.
Heaps’150 teaches (see Figs. 4 and 5):
wherein the mean flow cross-section of the relief channel 44 and the mean flow cross-section of the discharge channel 12 differ from each other.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the relief channel and discharge channel in Wahl to have different mean flow cross-sections as taught by Heaps’150, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (the relief channel and discharge channel can either have the same mean flow cross-section or one can be bigger than the other to the same predictable effect of allowing flow therethrough) would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl DE 102016122903 in view of Kupceric WO 2008/009251.
Regarding claim 36, Wahl is silent regarding:
wherein a reflux valve separates the suction channel from the machine assembly when the delivery member rotates in the reverse rotational direction.
Kupceric teaches (see Fig. 2):
wherein a reflux valve 20 separates the suction channel 72 from the machine assembly when the delivery member rotates in the reverse rotational direction (translation page 3, last two paragraphs).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Wahl to include a suction non-return/reflux valve as taught by Kupceric for the advantages of preventing oil from flowing in the direction of the brake booster as well as maintaining the vacuum in the brake booster by preventing unwanted backflow during reverse rotation.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupceric WO 2008/009251.
Regarding claim 19, Kupceric appears to show:
wherein the suction channel 72 exhibits a length from the chamber inlet opening 3 to a channel intersection at which the relief channel 44 emerges into the suction channel 72 which is at least as large as a smallest width of the chamber inlet opening 3 (see Fig. 2).
However, to the extent that the drawing may not be to scale, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the vacuum pump of Kupceric such that the suction channel exhibits a length from the chamber inlet opening to the channel intersection at which the relief channel emerges into the suction channel which is at least as large as a smallest width of the chamber inlet opening, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP 2144.04 IV. A. In the instant case, the vacuum pump of Kupceric would not operate differently with the suction channel exhibiting the claimed length from the chamber inlet opening to the channel intersection since the relief channel can emerge into the suction channel at any point along the suction channel and still perform its function of allowing gas to be output via the suction channel upon reverse rotation. Further, Applicant places no criticality on the length claimed, indicating simply that the length is “preferably” within the claimed range (paragraph bridging pages 5-6 and second and third full paragraphs on page 22).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupceric WO 2008/009251 in view of Hertell et al. EP 0255920 (04/13/2021 IDS).
Regarding claim 20, Kupceric is silent regarding:
wherein the relief opening and a channel intersection at which the relief channel 44 emerges into the suction channel 72 are equal in size (since the other end of relief channel 44 corresponding to the relief opening is not shown).
Hertell teaches (see Figure):
wherein the relief opening (outer opening of relief channel 18) and a channel intersection (inner opening of relief channel 18) at which the relief channel 18 emerges into the delivery chamber (maps to the channel intersection at which the relief channel emerges into the suction channel in Wahl) are equal in size.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the relief channel in Kupceric to have the same size openings at both ends (i.e. the relief opening and the channel intersection) as taught by Hertell, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (the relief channel has an opening at either end, one being the relief opening and the other being the channel intersection; these openings can either be the same size or one can be bigger than the other to the same predictable effect of allowing flow therethrough) would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupceric WO 2008/009251 in view of Heaps et al. US 2010/0239440 (Heaps’440).
Regarding claim 21, Kupceric discloses:
wherein the housing 70 comprises a discharge opening (outer opening of pressure connection 74) connected to the chamber outlet opening (inner opening of pressure connection 74) (Fig. 1).
Kupceric is silent regarding:
 the vacuum pump comprises a main valve in order to prevent the fluid from being suctioned through the discharge opening and to allow the fluid to be discharged through the discharge opening.
Heaps’440 teaches (Figs. 1, 2):
the vacuum pump comprises a main valve 96, 98 in order to prevent the fluid from being suctioned through the discharge opening 38 and to allow the fluid to be discharged through the discharge opening 38 [0012] [0019].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Kupceric to include a main/outlet reed valve as taught by Heaps’440 for the advantage of allowing fluid discharge during normal operation while preventing crankcase air and/or unfiltered oil from being drawn into the cavity/delivery chamber when operation of the pump ceases or during reverse rotation (Heaps’440 [0012] [0019]).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupceric WO 2008/009251 in view of Heaps et al. US 2020/0116150 (Heaps’150).
Regarding claim 35, Kupceric is silent regarding:
wherein the mean flow cross-section of the relief channel and the mean flow cross-section of the discharge channel differ from each other.
Heaps’150 teaches (see Figs. 4 and 5):
wherein the mean flow cross-section of the relief channel 44 and the mean flow cross-section of the discharge channel 12 differ from each other.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the relief channel and discharge channel in Kupceric to have different mean flow cross-sections as taught by Heaps’150, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (the relief channel and discharge channel can either have the same mean flow cross-section or one can be bigger than the other to the same predictable effect of allowing flow therethrough) would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the prior art show various double reed valves in U- or L-shaped configurations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            08/09/2022